COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Rachael Braud v. Nathan Lane Robert

Appellate case number:     01-19-00163-CV

Trial court case number: 2017-64891

Trial court:               245th District Court of Harris County

        The court reporter has advised this Court that appellant has not paid for the reporter’s
record. Appellant has filed an affidavit of indigence in this Court, claiming that she can afford to
pay the appellate filing fee, but that she is unable to pay other costs, such as for the record.
However, the affidavit appellant filed is not in compliance with the rules. See TEX. R. CIV. P. 145.
        Rule 145(a) requires an appellant who cannot afform to pay the costs of the record on
appeal to file a statement of inability to afford court costs on appeal (form attached) in the trial
court. See TEX. R. CIV. P. 145(a). A party who files a statement of inability in the trial court cannot
be required to pay costs unless the trial court signs an order that the party can afford to pay some
or all of the costs and this order must be supported by detailed findings. See TEX. R. CIV. P.
145((f)(6)-(7).
        Accordingly, appellant must fill out the attached form completely and file it in the trial
court. See TEX. R. CIV. P. 145(a). Appellant is directed to advise this Court within 10 days of this
order of the date she filed this form in the trial court.
       It is so ORDERED.

Judge’s signature: ____/s/ Richard Hightower______
                    Acting individually  Acting for the Court


Date: __June 18, 2019___
                        No. _____________________
              [leave blank; case number will be assigned later]

                     [insert caption used in appeal, i.e.,
                  [name of appellant ] v. [name of appellee]]

                            Affidavit of Indigence
             [sample; for use in appeals; file with trial–court clerk
                    with or before filing notice of appeal]

      I, [appellant’s name], swear [or affirm] the following:

      1. I have filed an appeal in the case described above.

        2. I can pay the following amount of court costs in this appeal, which
includes the $175 filing fee, the $10 or $15 filing fee for each motion I may
file, the trial-clerk’s fee for the clerk’s record, and the court reporter’s fee for
the reporter’s record, if any: [describe in detail amount, if any, you can pay].

     3. The nature and amount of my current employment income is
[describe in detail].

     4. The nature and amount of my current government-entitlement
income is [describe in detail].

      5. The nature and amount of my current income, other than that
described in my answers to 3 and 4 above, is [describe in detail].

     6. The income of my spouse is [describe in detail]. My spouse’s
income [is or is not] available to me.

      7. I own the following real property: [describe in detail].

      8. I own the following personal property: [describe in detail].

      9. I have the following amount of cash: [describe in detail].

      10. I have the following amounts of funds on deposit that I may
withdraw: [describe in detail].

    11. I have the following assets, other than those described in my
answers to 3 through 10 above: [describe in detail].

     12. I have [provide number] dependants. My relationship to each of
them is [describe in detail].

      13. The nature and amount of my debts are [describe in detail].

       14. The nature and amount of my monthly expenses are [describe in
detail].

      15. My ability to obtain a loan for court costs is [describe in detail].

     16. An attorney [is or is not] providing free legal services to me without
a contingent fee.

      17. An attorney [has or has not] agreed to pay or advance court costs.

      18. [If the trial-court proceedings were recorded electronically] I [have
or lack] the skills and access to equipment necessary to prepare the appendix
required by Texas Rule of Appellate Procedure 38.5(d).



                               ______________________________________
                               [Signature of party claiming indigence, who is
                               swearing or affirming information given above;
                               must be signed in presence of person
                               described below]

                     Certificate of Oath or Affirmation

     On this date, I administered the above oath or affirmation from the
person named above. I am a ____________________________________
and am authorized to administer an oath or affirmation pursuant to Texas
Government Code section 602.002, 602.003, 602.004, or 602.005. If I have
a seal of office that I am required by law to affix to documents when
administering an oath or affirmation, then I have included an original
impression of my official seal below.



                             ______________________________________
                             [Signature of person administering oath or
                             affirmation]



                             ______________________________________
                             [Date]



[original impression of official seal, if any, of person administering oath or
affirmation]